Chief Justice Robertson
delivered the Opinión of the Court.
The confession of the action and the judgment thereon, for the amount of the note, should not, in. our opinion, conclude the judgment debtor as to a credit endorsed on the note and not noticed in the judgment. Such a general confession and judgment may be understood as intending only what would have been understood, had there been a similar judgment by default—that is, that tharight of action merely, was confessed, and that the judgment on the note was, of course, to be subject to the credit endorsed before and when the judgment was rendered.
There is no pretence in this record for the alleged suspicion that the credit was surreptitiously endorsed by Batchelor sisee the date of the judgment, and consequently it *18seems to this Court that the Circuit Judge erred in not perpetuating Batchelor’s injunction to the extent of the endorsed credit.
Matters of avoidance must be proved.
Todd for plaintiff; Herndon for defendants.
But, as the assignees of the judgment do not admit the, allegation that the entire judgment had been discharged by satisfaction, and as the answer of the judgment creditor’s administrator, admitting the alleged payment, but attempting, without proof, to avoid it by suggesting a different application of it, cannot conclude the assignees; there could not, without proof, aliunde, be a decree perpetuating the injunction beyond the endorsed credit.
Decree reversed and cause remanded for a decree according to this opinion.